AO 106 (Rev. 04/10) Application for a Search Warrant

                                          UNITED STATES DISTRICT COURT
                                                                  for the
                                                       Eastern District of Wisconsin

          In the Matter of the Search of:
                                                                     )
 THE CELLULAR TELEPHONE ASSIGNED CALL                                )
 NUMBER (920) 371-4279                                               )       Case No.          19-MJ-1281
                                                                     )
                                                                     )
                                                                     )

                                          APPLICATION FOR A SEARCH WARRANT
       I, Todd Higgins, a federal law enforcement officer or an attorney for the government, request a search warrant and state
under penalty of perjury that I have reason to believe that on the following person or property:

  See Attachment A



over which the Court has jurisdiction pursuant to Title 18, United States Code, Sections 2703 and 2711, there is now concealed:

  See Attachment B




The basis for the search under Fed. R. Crim P. 41(c) is:
        IZl evidence of a crime;
        D contraband, fruits of crime, or other items illegally possessed;
        D property designed for use, intended for use, or used in committing a crime;
        D a person to be arrested or a person who is unlawfully restrained.

The search is related to violations of: Title 21, United States Code, Sections 846 and 841(a)(l)


The application is based on these facts: See Affidavit in Support of Application for Search Warrant. To ensure technical compliance
with 18 U.S.C. §§ 3121-3127, the requested warrant will also function as a pen register order. I thus certify that the information
likely to be obtained is relevant to an ongoing criminal investigation being conducted by HSI. See 18 U.S.C. §§ 3122(b), 3123(b).

IZl Delayed notice of 180 days (give exact ending date if more than 30 days: March 2, 2020 ) is requested under 18 U.S.C.
§ 3103 a, the basis of which is set f01th on the attached sheet.



                                                                                       Applicant's signature

                                                                             Todd Higgins, Task Force Officer, DEA
                                                                                       Printed Name and Title



Date:           ,     .•


City and State: Milwaukee, Wisconsin                                       Honorable William E. ~uffin, U.S. Magistrate Judge
                                                                                       Printed Name and Title
                            Case 2:19-mj-01281-WED Filed 03/16/20 Page 1 of 28 Document 1
                             AFFIDAVIT IN SUPPORT OF
                      AN APPLICATION FOR A SEARCH WARRANT

       I, DEA TFO Todd Higgins, being first duly sworn, hereby depose and state as follows:

                      INTRODUCTION AND AGENT BACKGROUND

        1.      I make this affidavit in support of an application for a search warrant under

Federal Rule of Criminal Procedure 41 and 18 U.S.C. §§ 2703(c)(l)(A) for information about the

location of the cellular telephone assigned call number (920) 371-4279 (i.e., the TARGET

TELEPHONE), with the subscriber listed as PREPAID CUSTOMER, and whose service

provider is Sprint, a wireless telephone service provider headquartered at 6480 Sprint Parkway,

Overland Park, Kansas 66251.        The TARGET TELEPHONE is described herein and in

Attachment A, and the location information to be seized is described herein and in Attachment

B.

       2.      . Because this warrant seeks the prospective collection of information, including

cell-site location information, that may fall within the statutory definitions of information

collected by a "pen register" and/or "trap and trace device," see 18 U.S.C. § 3127(3) & (4), the

requested waffant is designed to also comply with the Pen Register Act. See 18 U.S.C. §§ 3121-

3127. The requested waffant therefore includes all the information required to be included in an

order pursuant to that statute. See 18 U.S.C. § 3123(b)(1 ).

       3.       I am a deputized Federal Task Force Officer ("TFO"), with the United States

Department of Justice, Drug Enforcement Administration, cuffently assigned to DEA Group 68,

at the North Central High Intensity Drug Trafficking Area (''HIDTA"). As such, I am an

"investigative or law enforcement officer" within the meaning of 18 U.S.C. § 2510(7) and 21

U.S.C. § 878, an officer of the United States who is empowered by law to conduct investigations

of, and to make affests for offenses enumerated in 18 U.S.C. § 2516. I was deputized as a TFO




            Case 2:19-mj-01281-WED Filed 03/16/20 Page 2 of 28 Document 1
with the DEA in 2018. In addition to being a TFO with the DEA, I have been a Special Agent

with the Wisconsin Department of Justice, Division of Criminal Investigations ("DCI") since

2014. Prior to my employment for DCI, I was a Detective for the City of Brookfield Police

Depaiiment and I have been in law enforcement for over 18 years.

       4.      My responsibilities as a TFO include the investigation of violent crimes, criminal

enterprises, violations relating to the illegal sale and transfer of narcotics and firearms, and

violent criminal acts in furtherance of criminal enterprises. In addition, my duties include the

investigation of drug trafficking organizations and violations of federal narcotics and money

laundering laws, including, but not limited to offenses defined by 21 U.S.C. § 841, 843, and 846,

and 18 U.S.C. § 1956. I have received specialized training in the means and methods by which

individuals and drug trafficking organizations conduct their illegal drug trafficking activities, as

well as in the use of various investigative techniques used to uncover unlawful drug trafficking.

I have also participated in multiple investigations involving illegal drug trafficking by drug

trafficking organizations. Based upon my experience and training, I am familiar with the ways

in which drug traffickers conduct their unlawful drug trafficking activity, including, but not

limited to, their use of code words and numbers to conduct their transactions, their methods for

concealing narcotics and narcotics proceeds, and their use of violence and threats of violence to

protect their organization.     I have received futiher specialized training concerning the

interception of wire and electronic communications.

       5.      The facts in this affidavit come from my personal observations, my training and

experience, and information obtained from other agents and witnesses. This affidavit is intended

to show merely that there is sufficient probable cause for the requested wanant and does not set

forth all of my knowledge about this matter. Throughout this affidavit, reference will be made to

                                                 2




         Case 2:19-mj-01281-WED Filed 03/16/20 Page 3 of 28 Document 1
case agents or investigators. Case agents or investigators are those federal, state, and local law

enforcement officers who have directly participated in this investigation, and with whom your

Affiant has had regular contact regarding this investigation.

       6.      Based on the facts set forth in this affidavit, there is probable cause to believe that

violations of Title 21, United States Code, Sections 846 and 84l(a)(l) (conspiracy to distribute

and distribution of controlled substances) have been committed, are being committed, or will be

committed by Jose Manuel GONZALEZ-COLLADO, Eric ROSA, Julio SEDA-MARTINEZ,

Hector Yamil RODRIGUEZ, Marcos APONTE-LEBRON, FNU LNU (a/k/a "Omi"), and others.

There is also probable cause to believe that the location information described in Attachment B

will constitute evidence of these criminal violations, and will lead to the identification of

individuals who are engaged in the commission of these offenses.

       7.      The Court has jurisdiction to issue the proposed wan-ant because it is a "court of

competent jurisdiction" as defined in 18 U.S.C: § 2711. Specifically, the Court is a district court

of the United States that has jurisdiction over the offenses being investigated; see 18 U.S.C.

§ 2711(3)(A)(i).

                       FACTS ESTABLISHING PROBABLE CAUSE

                           Background on the Current Investigation


       8.      In September 2018, members of North Central High Intensity Drug Trafficldng

Area Group 63 and Group 68, along with members of Group 62, initiated an investigation into

individuals distributing large quantities of cocaine throughout Milwaukee, Wisconsin. HIDTA

identified the individuals involved in this cocaine distribution as, among others, Jose Manuel

GONZALEZ-COLLADO, Hector Yamil RODRIGUEZ, Marcos APONTE-LEBRON, and Eric

ROSA. The investigation revealed that GONZALEZ-COLLADO obtains kilogram-quantities of
                                                 3




         Case 2:19-mj-01281-WED Filed 03/16/20 Page 4 of 28 Document 1
cocaine from unknown source(s)-of-supply in Puerto Rico. ROSA would, among other things,

broker cocaine deals for GONZALEZ-COLLADO in Milwaukee. APONTE-LEBRON would

facilitate drug shipments from Puerto Rico, retrieve drugs from storage facilities for further

distribution by local distributors in Milwaukee, collect drug proceeds, and facilitate the mailing

of those proceeds to Puerto Rico.    The investigation disclosed that ROSA would also broker

heroin and fentanyl transactions in Milwaukee.

                   Drugs and Suspected Drug Proceeds sent via U.S. Mail


       9.     During the course of this investigation, the U.S. Postal Service intercepted

cocaine-laden parcels originating from Puerto Rico and destined for residences in Milwaukee,

Wisconsin on three distinct occasions. First, on September 28, 2018, the USPS intercepted and

searched, pursuant to a wmTant, a parcel containing approximately three kilograms of cocaine.

The parcel originated from Hormigueros, Puerto Rico and was addressed to 13 30 S. 22nd Street,

Milwaukee, Wisconsin. On October 3, 2018, investigators observed a Honda Civic, registered to

GONZALEZ-COLLADO, parked at the residence. On October 4, 2018, investigators executed

an anticipatory wan-ant at 1330 S. 22nd Street, Milwaukee, Wisconsin once the cocaine-laden

parcel was received at the residence. During the search, investigators discovered 353.46 grams

of cocaine and firemms in the residence's garage. Parked in the alley adjacent to the garage,

investigators observed a Toyota 4Runner, which was also registered to GONZALEZ-

COLLADO.

       10.    Second, on October 25, 2018, the USPS intercepted a suspicious parcel addressed

to 2166 S. 15th Street, Milwaukee, Wisconsin and again originating from H01migueros, Puerto

Rico. Although officers attempted to deliver the parcel to the Milwaukee residence on October

29, 2018, no one retrieved it. A postal employee left a notice in the mailbox directing the
                                                 4



        Case 2:19-mj-01281-WED Filed 03/16/20 Page 5 of 28 Document 1
parcel's intended recipients to contact the USPS to claim the parcel. An unidentified male went

to the Post Office to give the USPS his contact number in reference to the undelivered parcel.

The phone number was affiliated with Jose BURGOS-RIVERA, an identified associate of

GONZALEZ-COLLADO. U.S. Postal Inspector ("USPI") Tyler Fink called the number and

spoke to a thick-accented male who agreed to retrieve the parcel. No one ever retrieved the

parcel. On October 30, 2018, law enforcement searched the parcel pursuant to a warrant and

discovered approximately two kilograms of cocaine.

       11.    Third, on April 8, 2019, the USPS intercepted a suspicious parcel addressed to

5152 S. 15th Street, Milwaukee, Wisconsin and originating from Mayagi.iez, Puerto Rico. The

parcel was undeliverable because the destination address did not exist.     On the same date,

GONZALEZ-COLLADO went to the West Milwaukee Post Office to specifically inquire about

the undelivered parcel. GONZALEZ-COLLADO gave the postal employee his name - Jose M.

Collado - and telephone numbers as a means to contact him should the parcel anive. Also on

the same date, GONZALEZ-COLLADO left a message with the USPS to inquire about the

parcel and left the telephone number (708) 982-6640 as his contact number. On April 15, 2019,

law enforcement searched the parcel pursuant to a wanant and discovered approximately 1.8

kilograms of cocaine.

       12.    The investigation also determined that GONZALEZ-COLLADO had sent

suspected drug proceeds to Puerto Rico. On February 19, 2019, location inf01mation lawfully-

derived from (708) .982-6640 indicated the device was at a U.S. Post Office on the north side of

Milwaukee. Video surveillance and still images from the postal facility showed GONZALEZ-

COLLADO and an unknown male sending an overnight parcel to Puerto Rico.             Suspecting

GONZALEZ-COLLADO had mailed drug proceeds, the officers notified HSI and the U.S.

                                               5



        Case 2:19-mj-01281-WED Filed 03/16/20 Page 6 of 28 Document 1
Postal Inspection Service in Puerto Rico. On February 22, 2019, location information for (708)

982-6640 indicated the device was again at the postal facility on the north side of Milwaukee.

Video surveillance and still images showed GONZALEZ-COLLADO and Roberto SOSA

(GONZALEZ-COLLADO's brother in-law) requesting a refund for the overnight parcel sent to

Puerto Rico on February 19, 2019. Also on February 22, 2019, U.S. Postal inspectors in Puerto

Rico obtained a warrant to search the contents of the suspect parcel. The parcel contained over

$72,000 in U.S. currency.

       13.    On May 23, 2019, USPI Fink reviewed U.S. Postal Service business records and

identified a suspicious outbound parcel from Milwaukee, Wisconsin, destined for Mayaguez,

Puerto Rico. The suspicious parcel was believed to contain drug proceeds. The parcel had a

fictitious sender name and address (i.e. 1234 W. Walker Street, ·Milwaukee, Wisconsin 53204).

Conspicuously, the address of Carlos FIGUEROA-REYES - a known associate of GONZALEZ-

COLLADO - is 1233 W. Walker Street, Milwaukee, Wisconsin. USPI Fink noted the consignee

address had been used before by other members of the organization on April 9, 2019, and April

20, 2019. On May 24, 2019, USPI Fink reviewed surveillance video at the West Milwaukee Post

Office where the suspected money parcel was sent from. A review of surveillance video and still

images showed Marcos APONTE-LEBRON enter the Post Office carrying the suspected money

parcel and complete the transaction.    APONTE-LEBRON paid $14.35 in cash to ship the

suspected money parcel.

       14.    According to U.S Postal records and video surveillance, between May 28, 2019

and July 18, 2019, Hector Yamil RODRIGUEZ appears to have shipped approximately eight

parcels containing suspected drug proceeds to various locations in Puerto Rico and to two

addresses in Mission, Texas. Likewise, between May 22, 2019 and August 1, 2019, APONTE-

                                              6



        Case 2:19-mj-01281-WED Filed 03/16/20 Page 7 of 28 Document 1
LEBRON appears to have shipped approximately five parcels containing suspected drug

proceeds to various locations in Puerto Rico and the same two addresses in Mission, Texas.

Investigators have identified an Internet Protocol ("IP") address that has tracked several of the

suspect parcels shipped to and from Puerto Rico and Mission, Texas. Based on information

obtained via subpoena, the IP address tracking these parcels listed a subscriber address of 2730

S. 10th St., Milwaukee, Wisconsin 53215, which is the residence of RODRIGUEZ.

        Initial Controlled Purchases Involving GONZALEZ-COLLADO and ROSA
                             December 6, 2018 Controlled Purchase
                                                                 .
        15.    From December 2018 through June 2019, DEA TFO Michael Saddy (hereinafter

the "UC"), who was acting in an undercover capacity, arranged controlled purchases of cocaine

and heroin through ROSA in Milwaukee, Wisconsin. A confidential source introduced the UC

to ROSA on December 6, 2018. During that time, ROSA facilitated the purchase of 3.5 grams of

cocaine from an individual later identified as Wilberto SANTIAGO-MARTINEZ.                   While

awaiting SANTIAGO-MARTINEZ, ROSA discussed his friend "Gordo" (later identified as

GONZALEZ-COLLADO). ROSA said his cocaine was supplied by "Gordo," who received it

from Puerto Rico.     ROSA claimed he was once able to obtain between one-half and one

kilogram of cocaine with little difficulty, but was unsure if he could still obtain that quantity of

cocaine. ROSA said a kilogram of cocaine would cost approximately $22,000. ROSA reiterated

that the cocaine would come from Puerto Rico.

                             January 10, 2019 Controlled Purchase


       16.     On January 10, 2019, the UC originally an-anged to purchase two ounces of

cocaine from ROSA and SANTIAGO-MARTINEZ. While en route to the drug deal, ROSA said

he was intending to cut SANTIAGO MARTINEZ out because "Gordo" (i.e., GONZALEZ-
                                                 7



         Case 2:19-mj-01281-WED Filed 03/16/20 Page 8 of 28 Document 1
COLLADO) was returning to the business. ROSA commented that GONZALEZ-COLLADO's

cocaine was better quality and that GONZALEZ-COLLADO offered more timely service than

SANTIAGO-MARTINEZ.           ROSA said GONZALEZ-COLLADO normally gives ROSA the

cocaine prior to a deal and that ROSA would be supplying the UC for subsequent deals. ROSA

said the UC would be able to come into ROSA's residence where the UC could retrieve the

cocaine.     ROSA said GONZALEZ-COLLADO may even have ROSA deliver the cocaine

directly to the UC because GONZALEZ-COLLADO liked to keep his customers happy.

       17.      Expressing frustration with SANTIAGO-MARTINEZ's delay, ROSA said he

would take the UC to his other cocaine supplier- GONZALEZ-COLLADO. ROSA directed the

UC to El Tsunami seafood restaurant, located at 2222 S. 13th .Street Milwaukee, Wisconsin.

ROSA said GONZALEZ-COLLADO was at the restaurant. ROSA gave the UC the choice as to

whom the UC wished to conduct business: SANTIAGO-MARTINEZ or GONZALEZ-

COLLADO.        ROSA said GONZALEZ-COLLADO was better.          ROSA said GONZALEZ-

COLLADO agreed to immediately sell the UC two ounces, but that they needed to go to a home

on 27th Street to pick it up.   The UC agreed to purchase the cocaine from GONZALEZ-

COLLADO.

       18.      ROSA walked inside the restaurant to confirm the new cocaine deal.   Soon

thereafter, GONZALEZ-COLLADO and ROSA exited the restaurant. GONZALEZ-COLLADO

approached the passenger side of the UC's vehicle and greeted the UC. ROSA directed the UC

to return to ROSA's residence. As the UC was driving ROSA to his residence, ROSA referred

to GONZALEZ-COLLADO as "Jose," which is GONZALEZ-COLLADO's first name. ROSA

remarked that GONZALEZ-COLLADO was expecting four kilograms of cocaine during the

January 12th weekend. ROSA said GONZALEZ-COLLADO agreed to meet the UC at a BP gas

                                             8



           Case 2:19-mj-01281-WED Filed 03/16/20 Page 9 of 28 Document 1
station located at 27th Street and Saint Paul Avenue. Soon after the UC and ROSA arrived at

27th Street and Saint Paul Avenue, GONZALEZ-COLLADO a11'ived in a silver Suzuki and

parked directly behind the UC's vehicle. GONZALEZ-COLLADO approached the passenger

side of the UC's vehicle and handed the UC a cup that held a clear plastic baggie containing a

white powdery substance. The UC then gave $2,600 to ROSA as payment. GONZALEZ-

COLLADO directed ROSA to hold onto the money. After the deal, ROSA exited the UC's

vehicle and departed the scene with GONZALEZ-COLLADO. The UC thereafter drove to a pre-

determined location where investigators conducted a field test on a random sample of the

suspected cocaine, obtaining positive results.

         Additional Controlled Purchases involving ROSA and GONZALEZ-COLLADO

       19.     Since March 12, 2019, the UC conducted several controlled purchases of cocaine,

heroin, and fentanyl (represented as heroin) from either ROSA or GONZALEZ-COLLADO in

Milwaukee, Wisconsin. For instance, on March 12, 2019, the UC purchased an ounce of cocaine

and 15 grams of heroin from ROSA in exchange for $2,650; on March 28, 2019, the UC

purchased three ounces of cocaine and 15 grams of heroin from GONZALEZ-COLLADO for

$5,100; on April 17, 2019, the UC purchased three ounces of cocaine and 20 grams of heroin

from ROSA for $5,500; on May 8, 2019, the UC purchased two ounces of cocaine and an ounce

of fentanyl (represented as heroin) from ROSA for $5,000; and on June 5, 2019, the UC

purchased two ounces of cocaine, and two ounces of fentanyl (represented as heroin) from

ROSA for $7,350. The substances purchased on each of these occasions subsequently field-

tested positive for the controlled substances enumerated on each of those occasions. The UC

arranged these transactions by communicating with ROSA via text and/or voice call, including

the March 28, 2019 transaction involving GONZALEZ-COLLADO.

                                                 9




        Case 2:19-mj-01281-WED Filed 03/16/20 Page 10 of 28 Document 1
                             Authorized interception of communications 1


    GONZALEZ-COLLADO and RODRIGUEZ discuss Milwaukee-bound cocaine-laden parcels


        20.      On July 25, 2019, Assistant U.S. Attorney Robert J. Brady, Jr. applied for and

successfully obtained authorization from U.S. District Judge J.P. Stadtmueller, Eastern District

of Wisconsin, to intercept wire and electronic communications (Application Number 13029) for

the cellular telephone assigned number (708) 982-6640 (hereinafter CELLULAR TELEPHONE-

S) used by GONZALEZ-COLLADO.

        21.      Based on several intercepted communications, GONZALEZ-COLLADO and

Hector Yamil RODRIGUEZ discussed the receipt of several drug-laden packages from Puerto

Rico via the U.S. Mail.        Specifically, on July 28, 2019, CELLULAR TELEPHONE-5 (i.e.,

GONZALEZ-COLLADO) received a call from (414) 841-3770 (i.e., hereinafter CELLULAR

TELEPHONE-6), used by RODRIGUEZ. During the intercepted conversation, GONZALEZ-

COLLADO said, "I think four will arrive tomorrow (i.e., July 29, 2019) and one on Tuesday

(i.e., July 30, 2019) .... He (i.e., the drug source-of-supply) sent one to you for Tuesday; so, that

means the other four will arrive tomorrow," indicating five drug-laden parcels were inbound for

Milwaukee, Wisconsin.           At 8:30 p.m., CELLULAR TELEPHONE-5 (i.e., GONZALEZ-

COLLADO) received a call from (414) 208-5745 (i.e., hereinafter CELLULAR TELEPHONE-

7), used by RODRIGUEZ. During the intercepted call, RODRIGUEZ said, "Look, a picture of a

box is missing," indicating he had not received the image of an inbound, drug-laden parcel.


1
 Most of the intercepted communications referenced in this Affidavit were originally conducted in Spanish. These
communications were translated into English by certified monitors who are fluent in both Spanish and English.
Fmthennore, the significance and meaning attributed to those intercepted communications are based on your
Affiant's training, experience, and knowledge thus far derived from this investigation.

                                                      10



         Case 2:19-mj-01281-WED Filed 03/16/20 Page 11 of 28 Document 1
RODRIGUEZ continued, "[T]he photo from Afiasco (i.e., a town in western Puerto Rico), dude.

The box that was sent from Afiasco. There is the one from Las Marias (i.e., a town in western

Puerto Rico), the one from Hormigueros (i.e., a town in western Puerto Rico), the one from Cabo

Rojo (i.e., a town in western Puerto Rico)," indicating he had received images of several,

inbound drug-laden parcels (or images of mailing receipts for those parcels). GONZALEZ-

COLLADO and RODRIGUEZ then engaged in the following colloquy regarding the parcels'

various destinations in Milwaukee:

       GONZALEZ-COLLADO (GC):               Listen to me, the first box is for Union.
       RODRIGUEZ (R): The first one is for Union, uh-huh.
       GC: The second one ...
       R:   The second one is for my girl's house.
       GC: The third one ...
       R:   The third one is for Holton that is at [unintelligible] ...
       GC: Look, I sent (i.e., he sent an image of a parcel or mailing receipt) ...
       R:   The first one, that is for Union.
       GC: Look, the one for 84th is ...
       R:  That is the second one; that is the one from Cabo Rojo .... There are two receipts
            and one picture of a box is missing,
       GC: Listen to me, listen to me, the thing is that the first one was one that you sent me
           for an apartment number 3 ...
       R:  No, that one is for a house on 84th [unintelligible].
       GC: That was the first one I sent.
       R:  Exactly, that is my girl's.

       GC:    Yeah, listen the one that say's 215 is for Bebe's (SEDA-MARTINEZ) house.

       R:     My girl's, Bebe's house, and Bolton's, that is on the east side.
       G:     The Union one; the 8th one, it's Yomo's mother-in-law's home; and the Holton
              one, that is the last one, the one I sent you with the box, the picture of the box.
       R:     Yes, the one at Holton is my boss's father's house.



       22.    Because GONZALEZ-COLLADO was in Philadelphia at the time, RODRIGUEZ

kept him apprised regarding the status of the inbound, drug-laden parcels. For instance, on July

29, 2019, at 9:31 a.m., CELLULAR TELEPHONE-6 (i.e., RODRIGUEZ) received a call from

                                                11



        Case 2:19-mj-01281-WED Filed 03/16/20 Page 12 of 28 Document 1
CELLULAR TELEPHONE-5.             During the intercepted conversation, RODRIGUEZ said, "I

checked (i.e., USPS tracking) on it at 8:00 this moming, the one that was closer to delivery was

Holton' s on the east side; but the other ones are at the Post Office ready for delivery. They will

go out any moment for delivery."       GONZALEZ-COLLADO inquired, "And the one's for

Tuesday (i.e., July 30, 2019)?" RODRIGUEZ replied, "Yes, they are all set for today," meaning

they were ready for delivery.

       23.     In a series of intercepted calls between CELLULAR TELEPHONE-5 (i.e.,

GONZALEZ-COLLADO) and CELLULAR TELEPHONE-7 (i.e., RODRIGUEZ) on July 29,

2019, RODRIGUEZ inf01med GONZALEZ-COLLADO when parcels arrived at specific

locations and when he retrieved them. For instance, during an intercepted conversation starting

at 9:43 a.m., RODRIGUEZ said, "[T]he one from Bebe's (i.e., SEDA-MARTINEZ) house

arrived;" During an intercepted call starting at 10:15 a.m., RODRIGUEZ said, "The east-side

one has atTived." USPS records disclosed a parcel from Ho1migueros, Puerto Rico mailed to

"Jose L. Rivera" at 2778 N. Holton St., Milwaukee, a residence on the east side of Milwaukee.

During an intercepted call starting at 4:08 p.m., RODRIGUEZ said, "I'm waiting because I have

to go get the box that is at my girl's house." Later during the same call, RODRIGUEZ said, "I

got the box from Union as well" and "We are missing the one from Yomo's and the one at my

girl's; but, I'll go pick it up later."    During an intercepting call starting at 4:39 p.m.,

RODRIGUEZ remarked on their success by stating, "Damn, five boxes in one day."

GONZALEZ-COLLADO replied, "We are hai·d core."

       24.     On July 29, 2019, USPI Fink reviewed USPS records and identified five parcels

sent from Puerto Rico to different addresses in Milwaukee, Wisconsin. In patiicular, USPI Fink

identified a parcel with a handwritten label addressed to "Julio Martinez" at 1613 S. Union

                                                12



        Case 2:19-mj-01281-WED Filed 03/16/20 Page 13 of 28 Document 1
Street, Milwaukee, Wisconsin.      The parcel was sent from Hormigueros, Puerto Rico and

weighed approximately two kilograms. On July 29, 2019, at approximately 2:50 p.m., the USPS

delivered the parcel to 1613 S. Union Street, Milwaukee, Wisconsin. Record queries indicate

SEDA-MARTINEZ is affiliated with this address.        On the same date, at approximately 9:30

a.m., the USPS delivered a suspicious parcel addressed to 2428 S. 9th Street, Milwaukee,

Wisconsin. This suspicious parcel was addressed to "Julio E. Seda" and was sent from Afiasco,

Puerto Rico. The parcel weighed approximately three kilograms. In addition to the above-

referenced recorded mailings from Puerto Rico, parcels arrived at 3255 S. 84 th St., Apt. 3,

Milwaukee, Wisconsin, and 1968 S. 8th St. Lower, Milwaukee, Wisconsin. Investigators elected

not to seize these parcels in order to avoid arousing suspicion among the investigative targets

that law enforcement was actively scrutinizing their conduct, and thus risking an abrupt change

in their behavior to throw off such suspected law-enforcement scrutiny.

       25.    During an intercepted call, RODRIGUEZ and GONZALEZ-COLLADO

discussed the allocation of the drugs contained in the parcels that arrived in Milwaukee.

Specifically, on July 29, 2019, at 7:45 p.m., CELLULAR TELEPHONE-5 (i.e., GONZALEZ-

COLLADO) received a call from CELLULAR TELEPHONE-7 (i.e., RODRIGUEZ). During

the intercepted conversation, RODRIGUEZ said, "[T]he half tablet (i.e., one-half kilogram) for

Jose Manuel is there. So, 250 grams for Yadiel." RODRIGUEZ then inquired, "Is there another

half tablet in another of those boxes that are not open?" GONZALEZ-COLLADO replied, "I do

not know. They need to be checked." RODRIGUEZ commented, "I sold 250 to Migue as well.

I wanted to know if there is a half tablet by itself because I got 250 for Yadiel and 250 for

Migue; so, I do not have to break that half tablet .... " Later in the conversation, RODRIGUEZ

noted that a parcel retrieved from West Allis, Wisconsin probably contained two kilograms of

                                               13



        Case 2:19-mj-01281-WED Filed 03/16/20 Page 14 of 28 Document 1
drugs by saying, "I think there are two in here, in the one that arrived at West Allis." Based on

my training and experience, and the information thus far obtained in this investigation, your

Affiant believes these parcels contained cocaine.

             GONZALEZ-COLLADO and RODRIGUEZ discuss mailing drug proceeds

       26.     On July 30, 2019, in a series of intercepted communications, GONZALEZ-

COLLADO and RODRIGUEZ discuss preparing drug proceeds to be boxed and mailed to the

source(s)-of-supply. Specifically, on July 30, 2019, at 4:13 p.m., CELLULAR TELEPHONE-7

(i.e., RODRIGUEZ) called CELLULAR TELEPHONE-5 (i.e., GONZALEZ-COLLADO).

During the intercepted conversation, RODRIGUEZ inquired as to how much money he should

put in a box by asking, "How much do I make for one?" GONZALEZ-COLLADO asked, "How

much do you have?" RODRIGUEZ replied, "Man, there is a lot. All that cannot be put in one."

GONZALEZ-COLLADO inquired if RODRIGUEZ had a money-counting machine by asking,

"And you don't have that to count the money, right?" RODRIGUEZ replied, "I am going to get

the machine later." RODRIGUEZ then inquired if he should place $29,500 in a single box by

asking, "Look, put together a box of how much, 29 and a half?" GONZALEZ-COLLADO

responded that he wanted RODRIGUEZ to place the drug proceeds collected by their associates

ROSA and Kevin TORRES-BONILLA in a box. Specifically, GONZALEZ-COLLADO said,

"Look, for Erico (i.e., ROSA) there is 15,450," meaning GONZALEZ-COLLADO wanted

RODRIGUEZ to box $15,450 of drug proceeds collected from ROSA. RODRIGUEZ asked,

"For Kevin (i.e., TORRES-BONILLA) there is 15,550, right?"            GONZALEZ-COLLADO

replied, "Yes," meaning that he wanted RODRIGUEZ to include $15,550 of drug proceeds

collected from TORRES-BONILLA.            Sounding exasperated, RODRIGUEZ subsequently



                                               14



        Case 2:19-mj-01281-WED Filed 03/16/20 Page 15 of 28 Document 1
commented, "Give me a moment, this fucker brought me a bunch of money without being

wrapped."

        27.     At 4:50 p.m., CELLULAR TELEPHONE-6 (i.e., RODRIGUEZ) called

CELLULAR TELEPHONE-5 (i.e., GONZALEZ-COLLADO).                          During the intercepted

conversation, RODRIGUEZ said, "I have 15 and 15, that's 30; that's 30, and 500 that I have

right here ... 400," indicating that RODRIGUEZ would have over $30,000 in drug proceeds to

be boxed and mailed. GONZALEZ-COLLADO subsequently directed, "Put 32 in it," meaning

that he wanted RODRIGUEZ to box $32,000 in drug proceeds. RODRIGUEZ replied, "I'm

putting in everything that is here."

        28.     At 5:20 p.m., CELLULAR TELEPHONE-5 (i.e., GONZALEZ-COLLADO)

received a call from (414) 312-3631, used by Kevin TORRES-BONILLA.                    During the

intercepted conversation, TORRES-BONILLA said, "I am taking him the money and I am going

to take another whole one right now," meaning that TORRES-BONILLA was delivering drug

proceeds to RODRIGUEZ and wanted additional drugs for distribution. Based on my training

and experience, and the information thus far obtained in this investigation, your Affiant believes

"a whole one" refers to a kilogram of cocaine. TORRES-BONILLA reiterated, "I am taking the

money with me; I have 15,500, 15-50 and !think I am going to take another one," meaning he

had $15,500 in drug proceeds to deliver to RODRIGUEZ and desired more cocaine for

distribution.

        29.     At 5:36 p.m., CELLULAR TELEPHONE-6 (i.e., RODRIGUEZ) called

CELLULAR TELEPHONE-5 (i.e., GONZALEZ-COLLADO).                          During the intercepted

conversation, GONZALEZ-COLLADO inquired if RODRIGUEZ had mailed the box containing



                                               15



         Case 2:19-mj-01281-WED Filed 03/16/20 Page 16 of 28 Document 1
drug proceeds by asking, "Did you send it?" RODRIGUEZ replied, "Yes, and I sent you the

receipt too," indicating he had mailed the box and provided GONZALEZ-COLLADO the proof.

             RODRIGUEZ and "Omi" discuss Milwaukee-bound cocaine-laden parcels
                              and mailing drug proceeds

       30.      On August 27, 2019, Assistant U.S. Attorney Robert J. Brady, Jr. applied for and

successfully obtained authorization from U.S. District Judge J.P. Stadtmueller, Eastern District

of Wisconsin, to intercept wire and electronic communications (Application Number 13029) for

the cellular telephone assigned number (414) 208-5745 (i.e., CELLULAR TELEPHONE-7) used

by RODRIGUEZ.

       31.      On August 27, 2019, at 8:43 p.m., CELLULAR TELEPHONE-7 (i.e.,

RODRIGUEZ) received a call from (920) 371-4279 (i.e., the TARGET TELEPHONE), used

by First Name Unknown '(FNU) Last Name Unknown (LNU) (a/k/a "Omi").                  During the

intercepted call, RODRIGUEZ identified the user of the TARGET TELEPHONE as "Omi."

"Omi" said, "[T]his week I didn't send you, but ... I have the box done already," indicating that

"Omi" had a parcel ready to be sent to RODRIGUEZ. RODRIGUEZ inquired, "[W]hen will

that storm be going through, Omi?" - referencing Hurricane Dorian, which was then forecast to

impact Puerto Rico, and thus disclosing "Omi's" likely location. "Omi" replied, "Wednesday or

Thursday (i.e., August 28 or 29, 2019)," which were the dates that Hurricane Dorian was

originally forecast to hit Puerto Rico.   "Omi" then admonished RODRIGUEZ not to mail

anything to Puerto Rico until the hunicane passed by saying, ""[D]on't send anything, until it

goes through," and further commented, "if the hunicane ruins us, we would have to wait."

RODRIGUEZ indicated that parcels originating from Puerto Rico may get scrutinized if mailed

during the midst of the storm by saying, "Then they'll be like, 'Oh, let's check these boxes that


                                               16



        Case 2:19-mj-01281-WED Filed 03/16/20 Page 17 of 28 Document 1
are stuck here."' "Omi" then said, "Send me another [unintelligible] and on Monday I will send

you two (2)." Based on my training and experience, and the information thus far obtained in this

investigation, your Affiant believes "Omi" wanted RODRIGUEZ to send him a parcel

containing drug proceeds, and "Omi" would mail two kilograms of cocaine to RODRIGUEZ the

following Monday.

       32.      On August 30, 2019, at 9:09 a.m, CELLULAR TELEPHONE-7 (i.e.,

RODRIGUEZ) called the TARGET TELEPHONE (i.e., "Omi"). During the intercepted call,

"Omi" said, "Send me the other address so I can get up tomorrow and send you two (2),"

indicating he wanted RODRIGUEZ to provide an address where he could mail two kilograms of

cocame.      "Omi" continued, ""I was waiting to do it on Saturday, because I thought [the

hmricane] was coming." RODRIGUEZ replied, "That's not going to happen, go drop it off,"

indicating he did not want "Omi" to further delay mailing the drug-laden parcel. RODRIGUEZ

then said, "I almost have yours, it's like 24 right now," and continued, "I am going to sit down

and count now." Based on my training and experience, and the information thus far obtained in

this investigation, your Affiant believes RODRIGUEZ indicated that he so far had approximately

$24,000 of the drug proceeds ultimately to be sent to "Omi."

       33.      Given that FNU LNU (a/k/a "Omi"), like most contemporary cellular telephone

users, likely possesses, or has in close proximity, the TARGET TELEPHONE nearly

everywhere he goes, location information for the TARGET TELEPHONE, such as E-911

Phase II data, GPS data, and latitude-longitude data, will assist law enforcement in more

precisely ascertaining his movements. By more precisely ascertaining "Omi's" movements, law

enforcement officers will be better able to divine patterns from those movements, asce1iain

periods of heightened activity, and thereby more effectively conduct physical surveillance. As a

                                               17



          Case 2:19-mj-01281-WED Filed 03/16/20 Page 18 of 28 Document 1
result, law enforcement officers will be better able to, among other things, discern "Omi's" drug

distribution routes, identify confederates involved in the distribution of controlled substances,

and identify locations where those controlled substances, and proceeds from the sale of those

controlled substances, may be concealed.

        34.       Law enforcement subpoenaed the subscriber information for the TARGET

TELEPHONE which revealed the following information:

              •   Subscriber: PREPAID CUSTOMER
              •   Date range: 06/29/2019 to 08/27/2019
              •   Account Established Date: 06/06/2019
              •   Account Type: Sprint Account

        35.       In my training and experience, I have learned that Sprint is a company that

provides cellular communications service to the general public. I also know that providers of

cellular telephone service have technical capabilities that allow them to collect and generate

info1mation about the locations of the cellular telephones to which they provide service,

including E-911 Phase II data, also known as GPS data or latitude-longitude data and cell-site

data, also known as "tower/face information" or cell tower/sector records. E-911 Phase II data

provides relatively precise location inf01mation about the cellular telephone itself, either via GPS

tracking technology built into the phone or by triangulating on the device's signal using data

from several of the provider's cell towers. Cell-site data identifies the "cell towers" (i.e., antenna

towers covering specific geographic areas) that received a radio signal from the cellular

telephone and, in some cases, the "sector" (i.e., faces of the towers) to which the telephone

connected. These towers are often a half-mile or more apart, even in urban areas, and can be 10

or more miles apart in rural areas. Fmihe1more, the tower closest to a wireless device does not




                                                 18



        Case 2:19-mj-01281-WED Filed 03/16/20 Page 19 of 28 Document 1
necessarily serve every call made to or from that device. Accordingly, cell-site data is typically

less precise that E-911 Phase II data.

       36.     Based on my training and experience, I know that Sprint can collect E-911 Phase

II data about the location of the TARGET TELEPHONE, including by initiating a signal to

determine the location of the TARGET TELEPHONE on Sprint's network or with such other

reference points as may be reasonably available.

       37.     Based on my training and experience, I know that Sprint can collect cell-site data

on a prospective basis about the TARGET TELEPHONE.                  Based on my training and

experience, I know that for each communication a cellular device makes, its wireless service

provider can typically determine: (1) the date and time of the communication; (2) the telephone

numbers involved, if any; (3) the cell tower to which the customer connected at the beginning of

the communication; (4) the cell tower to which the customer was connected at the end of the

communication; and (5) the duration of the communication. I also know that wireless providers

such as Sprint typically collect and retain cell-site data pe1iaining to cellular devices to which

they provide service in their normal course of business in order to use this information for

various business-related purposes.

                                AUTHORIZATION REQUEST

       38.     Based on the foregoing, I request that the Court issue the proposed wairnnt,

pursuant to 18 U.S.C. § 2703(c) and Federal Rule of Criminal Procedure 41. The proposed

warrant will also function as a pen register order under 18 U.S.C. § 3123 authorizing the

installation and use of a pen register and/or trap and trace device to record, decode, and/or

capture ce1iain information in Attachment A for each communication to or from the TARGET



                                               19



        Case 2:19-mj-01281-WED Filed 03/16/20 Page 20 of 28 Document 1
TELEPHONE, without geographic limit, for a period of forty-five days (45) days pursuant to 18

U.S.C. § 3123(c)(l).

       39.       I further request, pursuant to 18 U.S.C. § 3103a(b) and Federal Rule of Criminal

Procedure 41(:f)(3), that the Court authorize the officer executing the walTant to delay notice until

30 days after the collection authorized by the warrant has been completed. There is reasonable

cause to believe that providing immediate notification of the wairant may have an adverse result,

as defined in 18 U.S.C. § 2705. Providing immediate notice to the subscriber or user of the

TARGET TELEPHONE would seriously jeopardize the ongoing investigation, as such a

disclosure would give that person an opportunity to destroy evidence, change pattems of

behavior, notify confederates, and flee from prosecution. See 18 U.S.C. § 3103a(b)(l). As

further specified in Attachment B, which is incorporated into the wa1Tant, the proposed search

waffant does not authorize the seizure of any tangible prope1iy. See 18 U.S.C. § 3103a(b)(2).

Moreover, to the extent that the walTant authorizes the seizure of any wire or electronic

communication (as defined in 18 U.S.C. § 2510) or any stored wire or electronic information,

there is reasonable necessity for the seizure for the reasons set forth above. See 18 U.S.C.

§ 3103a(b)(2).

       40.       I fmiher request that the Comi direct Sprint to disclose to the govemment any

info1mation described in Attachment B that is within the possession, custody, or control of

Sprint. I also request that the Court direct Sprint to famish the government all information,

facilities, and technical assistance necessary to accomplish the collection of the information

described in Attachment B unobtrusively and with a minimum of interference with Sprint's

services, including by initiating a signal to determine the location of the TARGET

TELEPHONE on Sprint's network or with such other reference points as may be reasonably

                                                 20



        Case 2:19-mj-01281-WED Filed 03/16/20 Page 21 of 28 Document 1
available, and at such intervals and times directed by the government. The government shall

reasonably compensate Sprint for reasonable expenses incuned in furnishing such facilities or

assistance.

       41.       I further request that the Court authorize execution of the wanant at any time of

day or night, owing to the potential need to locate the TARGET TELEPHONE outside of

daytime hours.

       42.       I further request that the Court order that all papers in support of this application,

including the affidavit and search warrant, be sealed until further order of the Court. These

documents discuss an ongoing criminal investigation that is neither public nor known to all of

the targets of the investigation.     Accordingly, there is good cause to seal these documents

because their premature disclosure may seriously jeopardize that investigation, including by

giving targets an opportunity to destroy or tamper with evidence, change patterns of behavior,

notify confederates, and flee from prosecution.




                                                  21



        Case 2:19-mj-01281-WED Filed 03/16/20 Page 22 of 28 Document 1
                                       ATTACHMENT A

                                     Property to Be Searched


1.      The cellular telephone assigned call number (920) 371-4279 (i.e., the TARGET

TELEPHONE), with listed subscriber PREPAID CUSTOMER, and whose wireless

communications service provider is Sprint, headquartered at 6480 Sprint Parkway, Overland

Park, Kansas 66251.


2.     Records and information associated with the TARGET TELEPHONE that is within the

possession, custody, or control of Sprint, including information about the location of the cellular

telephone if it is subsequently assigned a different call number.




        Case 2:19-mj-01281-WED Filed 03/16/20 Page 23 of 28 Document 1
                                       ATTACHMENT B

                                 Particular Things to be Seized


     I. Information to be Disclosed by the Provider

        All information about the location of the TARGET TELEPHONE described in

Attachment A for a period of thirty days, during all times of day and night. "Information about

the location of the TARGET TELEPHONE includes all available E-911 Phase II data, GPS

data, latitude-longitude data, and other precise location information, as well as all data about

which "cell towers" (i.e., antenna towers covering specific geographic areas) and "sectors" (i.e.,

faces of the towers) received a radio signal from the cellular telephone described in Attachment

A.

        To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of Sprint, Sprint is required

to disclose the Location Information to the government. In addition, Sprint must furnish the

government all information, facilities, and technical assistance necessary to accomplish the

collection of the Location Information unobtrusively and with a minimum of interference with

Sprint's services, including by initiating a signal to determine the location of the TARGET

TELEPHONE on Sprint's network or with such other reference points as may be reasonably

available, and at such intervals and times directed by the government. The government shall

compensate Sprint for reasonable expenses incurred in furnishing such facilities or assistance.

        This warrant does not authorize the seizure of any tangible prope1iy. In approving this

wairnnt, the Couti finds reasonable necessity for the seizure of the Location Info1mation. See 18

U.S.C. § 3103a(b)(2).


                                                2



        Case 2:19-mj-01281-WED Filed 03/16/20 Page 24 of 28 Document 1
    II. Information to Be Seized by the Government

       All information described above in Section I that constitutes evidence of violations of

Title 21, United States Code, Sections 846 and 841(a)(l) (conspiracy to distribute a controlled

substance and distribution of a controlled substance) involving Jose Manuel GONZALEZ-

COLLADO, Eric ROSA, Julio SEDA-MARTINEZ, Hector Yamil Rodriguez, Marcos

APONTE-LEBRON, FNU LNU (a/k/a "Omi"), and others.

       Law enforcement personnel (who m.ay include, in addition to law enforcement officers

and agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things

particularly described in this Wan-ant.




                                               3



        Case 2:19-mj-01281-WED Filed 03/16/20 Page 25 of 28 Document 1
                                       ATTACHMENT A

                                     Property to Be Searched


I.     The cellular telephone assigned call number (920) 371-4279 (i.e., the TARGET

TELEPHONE), with listed subscriber PREPAID                  CUSTOMER, and whose wireless

communications service provider is Sprint, headquartered at 6480 Sprint Parkway, Overland Park,

Kansas 66251.


2.     Records and information associated with the TARGET TELEPHONE that is within the

possession, custody, or control of Sprint, including information about the location of the cellular

telephone if it is subsequently assigned a different call number.




        Case 2:19-mj-01281-WED Filed 03/16/20 Page 26 of 28 Document 1
                                        ATTACHMENT B

                                  Particular Things to be Seized


   I.      Information to be Disclosed by the Provider

        All information about the location of the TARGET TELEPHONE described in

Attachment A for a period of thirty days, during all times of day and night. "Information about

the location of the TARGET TELEPHONE includes all available E-911 Phase II data, GPS data,

latitude-longitude data, and other precise location information, as well as all data about which "cell

towers" (i.e., antenna towers covering specific geographic areas) and "sectors" (i.e., faces of the

towers) received a radio signal from the cellular telephone described in Attachment A.

        To the extent that the information described in the previous paragraph (hereinafter,

"Location Information") is within the possession, custody, or control of Sprint, Sprint is required

to disclose the Location Information to the government. In addition, Sprint must furnish the

government all information, facilities, and technical assistance necessary to accomplish the

collection of the Location Information unobtrusively and with a minimum of interference with

Sprint's services, including by initiating a signal to determine the location of the TARGET

TELEPHONE on Sprint's network or with such other reference points as may be reasonably

available, and at such intervals and times directed by the government. The government shall

compensate Sprint for reasonable expenses incmTed in furnishing such facilities or assistance.

        This wanant does not authorize the seizure of any tangible prope1iy. In approving this

warrant, the Court finds reasonable necessity for the seizure of the Location Information. See 18

U.S.C. § 3103a(b)(2).




        Case 2:19-mj-01281-WED Filed 03/16/20 Page 27 of 28 Document 1
   II.      Information to Be Seized by the Government

         All info1mation described above in Section I that constitutes evidence of violations of Title

21, United States Code, Sections 846 and 841 (a)(l) (conspiracy to distribute a controlled substance

and distribution of a controlled substance) involving Jose Manuel GONZALEZ-COLLADO, Eric

ROSA, Julio SEDA-MARTINEZ, Hector Yamil Rodriguez, Marcos APONTE-LEBRON, FNU

LNU (a/k/a "Omi"), and others.

         Law enforcement personnel (who may include, in addition to law enforcement officers and

agents, attorneys for the government, attorney support staff, agency personnel assisting the

government in this investigation, and outside technical experts under government control) are

authorized to review the records produced by the Provider in order to locate the things particularly

described in this Wan-ant.




         Case 2:19-mj-01281-WED Filed 03/16/20 Page 28 of 28 Document 1
